Case 1:18-cv-01469-JLK Document 55 Filed 02/15/19 USDC Colorado Page 1 of 2




                         THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Civil Action No. 1:18-cv-01469-JLK

RONNIE KEYES,

        Plaintiff,
v.

UNITED STATES OF AMERICA,

        Defendant.


                                 CERTIFICATE OF SERVICE


        I certify that on February 15, 2019, the documents identified in the United

States’ Supplemental Rule 26 Initial Disclosures, along with bate stamped

documents US 0178-188, were sent by electronic mail to the following Attorneys for

Plaintiff:

        David Lane
        dlane@kln-law.com

        Liana Orshan
        lorshan@kln-law.com

        I further certify that on this date, this Certificate of Service was electronically filed

with the Clerk of the Court by using the CM/ECF system which will send a notice of

electronic filing to Plaintiff’s attorneys as shown above.

        I further certify that there are no non-CM/ECF participants.
Case 1:18-cv-01469-JLK Document 55 Filed 02/15/19 USDC Colorado Page 2 of 2




                                  Respectfully submitted,

                                  WILLIAM P. BARR
                                  ATTORNEY GENERAL OF THE UNITED
                                  STATES

                                  STEPHEN R. MCALLISTER
                                  United States Attorney for the District of
                                  Kansas

                                  s/ James Christopher Allman
                                  JAMES CHRISTOPHER ALLMAN
                                  KS S. Ct. No. 14225

                                  s/ Andrea L. Taylor
                                  ANDREA L. TAYLOR
                                  MO Bar No. 42733; KS Fed Bar No. 70422
                                  Special Attorneys
                                  500 State Avenue, Suite 360
                                  Kansas City, Kansas 66101
                                  Telephone: (913) 551-6730
                                  Fax: (913) 551-6541
                                  Email: Chris.Allman@usdoj.gov
                                  Email: Andrea.Taylor@usdoj.gov

                                         Counsel for the United States




                                    2
